FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 20, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                      No. 13-4014
                                               (D.C. No. 2:10-CR-00821-TS-1)
 FRANK SILOUANGKHOTH,                                     (D. Utah)

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, EBEL, and PHILLIPS, Circuit Judges. **


      Defendant-Appellant Frank Silouangkhoth appeals from a district court

judgment sentencing him to 60 months’ imprisonment. I R. 534-35, 541. Our

jurisdiction arises under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we

affirm.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
                                     Background

      Mr. Silouangkhoth pled guilty to one count of conspiracy to possess with

intent to distribute MDMA and BZP in violation of 21 U.S.C. § 846 pursuant to a

written plea agreement. III R. ¶ 3. Mr. Silouangkhoth was held responsible for

conspiring to distribute 4,268 MDMA tablets and 14,710 BZP tablets. III R. ¶ 21;

Aplt. Br. 6. In the presentence report (“PSR”), the probation office used the

Sentencing Guideline’s drug equivalency tables, U.S. Sentencing Guidelines

Manual § 2D1.1, cmt. app. n.8(d) (2012), to convert the MDMA and BZP to a

marijuana equivalent, resulting in a base offense level of 28. III R. ¶¶ 21, 26.

After applying the relevant adjustments, the PSR calculated Mr. Silouangkhoth’s

total offense level at 27 with a criminal history category of I, resulting in a

guideline range of 70-87 months. Id. at ¶¶ 34, 38, 52.

      In his sentencing memorandum, Mr. Silouangkhoth objected to the PSR,

arguing that the guideline range overstated the seriousness of his offense. I R. 21.

Specifically, he asserted that the MDMA-to-marijuana equivalency rate of 500:1,

U.S.S.G. § 2D1.1, cmt. app. n.8(d), did not accurately reflect the “mild” dangers

of MDMA; application of that ratio would thus produce a sentence “greater than

necessary” to achieve the purposes of sentencing in contravention of 18 U.S.C.

§ 3533(a). I. R. 21-22. In support of his argument, Mr. Silouangkhoth offered

extensive background information as to the Sentencing Commission’s adoption of

the 500:1 ratio, a summary of a hearing before another district court that

                                         -2-
disagreed with the ratio, and medical and sociological studies assessing the

relative harm of MDMA and other drugs. Id. at 24-30. He urged the district

court to adopt a 1:1 equivalency ratio, or, alternatively, 35:1 or 200:1 ratios. Id.

at 33.

         At the sentencing hearing, Mr. Silouangkhoth also challenged the

Guidelines’ typical weight per unit measurement for MDMA. II R. 27. When the

number of pills but not the weight of the actual controlled substance is known, as

in this case, the Guidelines provide a presumption that each MDMA tablet

contains 250mg of MDMA, absent any more reliable case-specific information.

U.S.S.G. § 2D1.1 cmt. app. n.9. Mr. Silouangkhoth argued that, in reality,

MDMA tablets typically contain between 10 and 150mg of MDMA. II R. 26.

Thus, he argued, the PSR’s guideline range was too high because the Guidelines

overstated the amount of MDMA in each pill. Id. at 27.

         The district court did not agree with Mr. Silouangkhoth on either point.

The court acknowledged that it could deviate from the Guidelines but explained

that it was uncomfortable engaging in rulemaking by second-guessing the

Guidelines on these issues. Id. at 40. The court concluded that the 500:1 ratio

accurately represented the harms associated with MDMA. Id. The court

ultimately sentenced Mr. Silouangkhoth to 60 months’ imprisonment. Id. at 50.

He timely appealed.




                                          -3-
                                      Discussion

      We review sentencing decisions for abuse of discretion, asking whether the

decision was reasonable. Gall v. United States, 552 U.S. 38, 46 (2007).

Reasonableness in sentencing contains a substantive and a procedural prong; the

procedural prong asks whether the district court erred in calculating or explaining

the sentence. United States v. Friedman, 554 F.3d 1301, 1307 (10th Cir. 2009).

      Mr. Silouangkhoth argues that the district court committed procedural error

and deprived him of due process by refusing to consider his arguments at

sentencing. Aplt. Br. 33, 38, 49 (citing, e.g., United States v. Cerno, 529 F.3d

926, 989 (10th Cir. 2008)). Mr. Silouangkhoth’s assertion that the district court

did not “truly consider” his arguments is not supported by the record. A

sentencing court is not required to provide a lengthy explanation when applying

the Guidelines, Rita v. United States, 551 U.S. 338, 356 (2007); here, the record

indicates that the sentencing judge listened to and considered Mr. Silouangkhoth’s

arguments, see id. at 358. The court received his sentencing memorandum, I R.

21, which extensively argued against the 500:1 ratio, admitted two additional

exhibits on that issue, II R. 19, and afforded defense counsel the opportunity to

argue its position at the sentencing hearing, id. at 26-32. Finally, the court stated,

“Having considered the arguments, the Court concludes that the current 500:1

ratio accurately takes into account the seriousness of MDMA.” Id. at 40. The

court continued:

                                         -4-
             In the Court’s view, the significance of the drug in
             question is not as [Mr. Silouangkhorth] would have the
             Court view it, [that] the ratio is inadequate. In the
             Court’s view, the most important part about the nature
             of this drug is that it was, in fact, focused on and
             targeted to youth almost exclusively. Id. at 48.

In light of this, Mr. Silouangkhoth is incorrect in stating that the district court

“categorically refus[ed]” to consider his arguments. Aplt. Br. 36.

      Mr. Silouangkhoth is correct in pointing out that the district court did not

specifically rule on his argument regarding the 250mg typical weight

measurement. Aplt. Br. 38-39. But, again, a sentencing court does not need to

provide much explanation when applying the Guidelines. Rita, 551 U.S. at 356.

In Rita, the sentencing judge’s statements that the Guidelines were not

inappropriate and that a sentence at the bottom of the range was appropriate were

“legally sufficient.” Id. at 358. Moreover, the Guidelines instruct that if the

weight of the controlled substance is unknown, the typical weight measurement

should be used unless there is case-specific information to rebut it. U.S.S.G. §

2D1.1 cmt. app. n.9. Mr. Silouangkhoth provided no case-specific information;

he challenged only the typical dosage of MDMA. See II R. 22, 27. Ultimately,

the court heard Mr. Silouangkhoth’s arguments, was not convinced, and adopted

the Guidelines’ recommendation. See Rita, 551 U.S. at 359.

      Finally, Mr. Silouangkhoth argues that the district court committed

procedural error by refusing to acknowledge that it was empowered to question


                                          -5-
the efficacy of the guidelines and employ a different equivalency ratio. Aplt. Br.

40-41. But the record is otherwise. The court noted that “a sentencing judge who

disagrees with the policy or harshness of the Guidelines’ advisory conversions

may deviate from them,” II R. 39, and acknowledged that “the Court has the

authority to deviate from the conversion tables as requested by defendant,” id. at

40. The district court’s decision not to deviate from the Guidelines range does

not render Mr. Silouangkhorth’s sentence unreasonable. United States v. Wilken,

498 F.3d 1160, 1172 (10th Cir. 2007). 1

      AFFIRMED.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




      1
         There is some disagreement among the parties about whether our review
should be for plain error, at least on the procedural challenge to the weight-per-
unit issue. See Aplt. Br. 45-47; Aplee. Br. 12. Because Mr. Silouangkhoth could
not prevail under either plain error or abuse of discretion review, we need not
decide the point.

                                          -6-